Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                          Illinois Official Reports                     the accuracy and
                                                                        integrity of this
                                                                        document
                                 Appellate Court                        Date: 2021.02.04
                                                                        10:02:49 -06'00'



             Country Mutual Insurance Co. v. Oehler’s Home Care, Inc.,
                            2019 IL App (4th) 190080



Appellate Court       COUNTRY MUTUAL INSURANCE COMPANY and COUNTRY
Caption               PREFERRED INSURANCE COMPANY, Plaintiffs, v. OEHLER’S
                      HOME CARE, INC.; SHELLIE OEHLER, Individually; and BETH
                      YODER, as Executor of the Estate of Jeffrey Oehler, Deceased,
                      Defendants-Appellees (Country Mutual Insurance Company,
                      Plaintiff-Appellant).



District & No.        Fourth District
                      No. 4-19-0080



Filed                 October 21, 2019



Decision Under        Appeal from the Circuit Court of McLean County, No. 15-MR-304;
Review                the Hon. Paul G. Lawrence, Judge, presiding.



Judgment              Reversed and remanded with directions.


Counsel on            Barbara Snow Mirdo, of Thielen, Foley & Mirdo, LLC, of
Appeal                Bloomington, for appellant.

                      Laura A. Castagna, of Kelly & Castagna, LLC, of Bloomington, and
                      Joseph W. Dunn, of Pekin, for appellees.
     Panel                    JUSTICE STEIGMANN delivered the judgment of the court, with
                              opinion.
                              Justices DeArmond and Cavanagh concurred in the judgment and
                              opinion.


                                              OPINION

¶1         In February 2015, Shellie Oehler, as executor of the estate of Jeffrey Oehler (the Estate),
      filed a complaint against Oehler’s Home Care, Inc. (OHC), alleging employees of OHC caused
      the death of Jeffrey Oehler, a spastic quadriplegic who required constant care, by negligently
      providing care while preparing to place Jeffrey in a van. The complaint alleged that in April
      2013, two employees were preparing to place Jeffrey in a specialized vehicle to transport him
      home when Jeffrey fell from his wheelchair, broke his neck, and subsequently died. The
      complaint asserted that OHC’s employees were negligent when they (1) “failed to properly
      monitor [Jeffrey] in his wheelchair during preparation for transport,” (2) “failed to properly
      restrain [Jeffrey] in preparation for transport,” and (3) “failed to properly and reasonably care
      for [Jeffrey] to prevent a fall from his wheelchair.”
¶2         In April 2015, plaintiff, Country Mutual Insurance Company (Country Mutual) filed a
      declaratory judgment action against OHC, Shellie Oehler, individually, and the Estate
      (collectively, defendants). (Beth Yoder was subsequently substituted as the executor of the
      Estate and as a party defendant in this case.) Country Mutual sought a declaration that it had
      no duty to defend the underlying action, asserting that Jeffrey’s accident was excluded from
      coverage under OHC’s business owners policy because the accident involved (1) the use of an
      auto and (2) the rendering of professional services.
¶3         In April 2018, the parties filed cross-motions for summary judgment. In January 2019, the
      trial court granted summary judgment in favor of defendants, concluding that the auto and
      professional services exclusions did not apply.
¶4         Country Mutual appeals, arguing the trial court erred when it entered summary judgment
      in favor of defendants and denied Country Mutual’s motion for summary judgment because
      the accident involved (1) the use of a vehicle and (2) the rendering of professional services,
      both of which were excluded from coverage under the business owners policy. We agree with
      Country Mutual’s first argument and reverse the trial court’s judgment.

¶5                                         I. BACKGROUND
¶6                                      A. The Underlying Action
¶7        In February 2015, Shellie Oehler, as executor of the estate of Jeffrey Oehler, filed a
      complaint against OHC for the wrongful death of Jeffrey (hereinafter referred to as the
      underlying complaint). The underlying complaint alleged that Jeffrey “was confined to a
      wheelchair due to his medical condition and relied upon employees of [OHC] for his care.”
      The underlying complaint stated employees of OHC transported Jeffrey to Sam’s Club in April
      2013 and “were in the process of preparing [Jeffrey] for transfer into his van seat when they
      failed to prevent a fall forward from his wheelchair.” Jeffrey hit his head on the pavement and


                                                  -2-
       was taken to the hospital, where he was diagnosed with a fracture in his neck. Jeffrey died two
       days later.
¶8         The underlying complaint alleged OHC’s employees were negligent in three separate ways
       because they (1) “failed to properly monitor [Jeffrey] in his wheelchair during preparation for
       transport,” (2) “failed to properly restrain [Jeffrey] in preparation for transport,” and (3) “failed
       to properly and reasonably care for [Jeffrey] to prevent a fall from his wheelchair.” Count I
       asserted a claim for wrongful death while count II asserted a survival claim.

¶9                                B. The Declaratory Judgment Complaint
¶ 10        In April 2015, Country Mutual filed a complaint for a declaratory judgment against OHC,
       Shellie Oehler, individually, and the Estate. (We note that Country Preferred Mutual Insurance
       Company (Country Preferred) was a “coplaintiff” to the complaint and sought a declaratory
       judgment that it had no duty to defend under a separate auto policy because defendants failed
       to provide proper notice. Eventually, Country Preferred moved for summary judgment, and the
       trial court granted judgment in its favor. However, the court’s judgment as to Country Preferred
       is not at issue in this appeal.)
¶ 11        In its complaint, Country Mutual alleged that the business owners policy contained two
       applicable exclusions that relieved it of the duty to defend OHC against the underlying
       complaint. First, Country Mutual asserted that the auto exclusion excluded all claims relating
       to “ ‘Bodily injury’ or property damage arising out of the ownership, maintenance, use or
       entrustment to others of any *** ‘auto’ *** owned or operated by *** any insured.” Country
       Mutual claimed the accident arose out of the use of a vehicle and was therefore excluded from
       coverage.
¶ 12        Second, Country Mutual contended that the accident arose out of OHC’s employees’
       rendering “professional services,” which were excluded from coverage. The policy stated
       professional services “includes but is not limited to *** [m]edical, surgical, dental, x-ray or
       nursing services treatment, advice or instruction; [and] *** [a]ny health or therapeutic service
       treatment, advice or instruction.”

¶ 13                             C. The Motions for Summary Judgment
¶ 14                                   1. Other Procedural History
¶ 15       The parties filed cross-motions for judgment on the pleadings, asserting that the policies
       either covered or did not cover the accident as a matter of law. The trial court denied these
       motions. The court then consolidated the declaratory judgment action with the action on the
       underlying complaint for the purposes of discovery only. Thereafter, Beth Yoder was
       substituted as the executor of the Estate, and consequently, the court substituted her as a party
       defendant.

¶ 16                                     2. The Estate’s Motion
¶ 17      In April 2018, the Estate filed a motion for summary judgment in which it argued that the
       business owners policy covered the accident. In support of its motion, the Estate attached (1) a
       copy of the underlying compliant, (2) a copy of the business owners policy, and (3) the
       depositions of Shellie, Shawna Lewis, and Charleston Balf.



                                                     -3-
¶ 18                                            a. Shellie Oehler
¶ 19        Shellie testified that she married Jeffrey in 1983. In 1988, Jeffrey was injured in a work-
       related accident that rendered him a spastic quadriplegic. Shellie explained that Jeffrey was
       not completely paralyzed because he could move his arms and legs to some degree but with
       little control. Jeffrey could not function on his own and required assistance in every aspect of
       his life, including eating, bathing, getting dressed, maintaining hygiene, moving, walking, and
       getting from place to place. Jeffrey received this assistance from the home aides hired by OHC.
¶ 20        Shellie testified that, at home, Jeffrey was primarily in a specialized chair with small
       wheels on its legs, but he could walk with significant assistance. Shellie explained that two
       people, one on either side, would hold Jeffrey and he could swing his legs to walk while the
       home aides swayed him back and forth. Jeffrey was blind but could hear and communicate
       verbally. Shellie stated it was difficult for new people to understand him at first. Jeffrey was
       occasionally difficult and would flail and curse, particularly if he did not want to do something,
       like his stretches.
¶ 21        He would also get excited from time to time and could lean forward and fall out of his chair
       if not monitored. Staff would not attempt to transfer Jeffrey to or from his wheelchair or do
       other activities when he was active with his arms or legs for his safety.
¶ 22        Shellie testified she started OHC in 1992 as a home health care service to provide assistance
       solely to Jeffrey. Shellie was the president and lone shareholder of OHC. She used to work
       outside the home but became a full-time care provider for Jeffrey. She explained that as part
       of the settlement of claims surrounding Jeffrey’s accident, his employer agreed to pay home
       health care costs for the rest of his life. She decided to start OHC because she believed she
       could provide better care for Jeffrey than he was receiving at that time. Shellie explained she
       did not have any formal training in how to care for a spastic quadriplegic person, but she
       learned how through a combination of observation and experience. Jeffrey was in rehabilitation
       and physical therapy programs for around a year after his accident, and Shellie learned from
       the providers of those services different things to do to assist and care for Jeffrey.
¶ 23        Shellie stated she was in charge of hiring employees of OHC. Jeffrey needed 24-hour care,
       and Shellie split the day into three shifts: (1) 8 a.m. to 4 p.m., (2) 4 p.m. to midnight, and
       (3) midnight to 8 a.m. Shellie had two employees on duty for the first two shifts and just one
       employee on duty for the night shift because she was there for the entirety of the night shift.
       Shellie explained that she did not require prior experience or any specific training of
       prospective employees because she would train them on how to care for Jeffrey. However,
       Shellie agreed it was helpful if employees had prior nursing or home health care experience
       and some did.
¶ 24        Shellie testified that Shawna Lewis and Charleston Balf were working on the day of the
       accident. Lewis was a certified nurse assistant (CNA) who had worked at OHC for five years.
       Balf had no formal training but had worked for OHC for two and a half years. Shellie needed
       to go shopping at Sam’s Club and wanted Jeffrey to come with her.
¶ 25        Shellie made every attempt to give Jeffrey a normal life. She stated that Jeffrey owned a
       specialized van to transport him. The van had a raised roof and lowered floor for greater
       accessibility. It also had a lift for a wheelchair in the back. Jeffrey rode in a captain’s chair in
       the van because it was more comfortable and he did not like being in his wheelchair. Shellie
       said she needed assistance taking Jeffrey anywhere, so she drove separately to the store that
       day so she could put her purchases in her vehicle.

                                                    -4-
¶ 26       Shellie explained the process for transferring Jeffrey to the van as follows:
                   “They would position the wheelchair next to the van doors on the side, they would
               remove his leg rests and store them in the van, and then they would stand side by side
               at the wheelchair and stand him up and walk him a couple of steps to the van and turn
               around and then position themselves *** one underneath the top and one under the legs
               and lift him into the van.”
       Shellie stated she trained her employees to perform transfers in this manner and she would not
       allow them to transfer Jeffrey if they had not been trained. She also stated she was not taught
       to transfer him in this manner but came to the procedure through common sense and
       experience.
¶ 27       Shellie testified she did not see Jeffrey being loaded into the van on the day of the accident.
       Lewis and Balf had taken her purchases and put them in her car before they went to put Jeffrey
       in the van. Shellie stated someone came up to her vehicle and told her there was an accident.
       Shellie drove to the van and saw that Jeffrey had a skinned head and nose. Shellie asked what
       happened, and Lewis stated she had her back turned and did not see the fall. Balf said nothing.
       Someone called 911, and an ambulance took Shellie and Jeffrey to the hospital. Jeffrey died
       two days later.

¶ 28                                           b. Shawna Lewis
¶ 29       Lewis testified she was a CNA and had worked for OHC for about five years prior to the
       accident. Lewis described Jeffrey’s condition and her own responsibilities for his care
       consistently with Shellie’s description at her deposition. Lewis stated that she never provided
       medical care to Jeffrey other than once putting a band aid on a blister on his foot. Lewis stated
       that her training helped her deal with Jeffrey and that lack of training would make it difficult
       for someone to assist a spastic quadriplegic person, particularly when transferring them to and
       from a wheelchair.
¶ 30       Lewis testified that she was working with Balf on the day of the accident. She said it had
       been a normal day and Jeffrey was in a good mood. They often took Jeffrey out of the house
       because Shellie wanted him to have a normal life. Lewis stated the wheelchair they used had a
       safety belt but they did not use it because “it would send him into a rage.” Jeffrey did not like
       the belt and told them it was uncomfortable and would hurt him. When they were leaving the
       store, Lewis was pushing Jeffrey and Balf was alongside him, which was standard procedure.
       The van was in a handicap space about 100 feet from the door.
¶ 31       Lewis testified that the typical routine for transferring Jeffrey to the van was that they
       would pull him up to the passenger’s side of the van, open the doors, move the chair up to the
       door opening, and lock its wheels in place. Lewis explained that Jeffrey had two pillows with
       him in the wheelchair. Both of the pillows were placed on Jeffrey’s right side. One of the
       pillows was placed under his right arm to prevent bruising because he clenched his arm to his
       side. The other pillow helped to stabilize him generally. Lewis stated that one person would
       take the pillows, go into the van, and situate the pillows to prepare for the transfer. The other
       person would stand on Jeffrey’s right side to help, and “[Lewis] imagine[d]” it was that
       person’s job to make sure he was stable and not falling. When they were ready, they would
       stand on either side of Jeffrey, lift him to his feet, walk him a few steps forward, and then turn
       his back to the van. One person would grab under his arms, and the other would lift his legs.


                                                    -5-
       They would then place him into the captain’s chair, fasten his seatbelt, and place his arm pillow
       under his arm.
¶ 32       Lewis testified that on the day of the accident, she and Balf proceeded as described. Lewis
       remembered locking the chair in place and stepping into the van with the side pillow. She had
       her back to Jeffrey and could not see him or Balf. Lewis testified she heard Balf say, “Oh, my
       God, Jeff. What are you doing?” Lewis turned around and saw Jeffrey on the ground. Lewis
       stated she did not know what happened but speculated that Jeffrey got excited because of what
       they were planning on getting for lunch, which “was common,” and she indicated they “[h]ad
       *** been talking about lunch at the time that he fell.”
¶ 33       Lewis testified she and Balf stood Jeffrey up and Shellie arrived shortly thereafter. Lewis
       stated she asked Balf what had happened but Balf was crying very hard and did not provide an
       answer. Lewis told Shellie that she had been putting pillows in the van when Jeffrey fell. Lewis
       testified that typically the person assisting would stand next to Jeffrey and not in front of him.
       Lewis stated Jeffrey never fell out of his wheelchair during the five years she was employed at
       OHC and could remember only one occasion when “it was close.”

¶ 34                                            c. Charleston Balf
¶ 35        Balf testified she worked at OHC for two and a half years before Jeffrey’s accident. She
       was not a CNA and did not have any home health care training prior to working at OHC. After
       she was hired, Balf worked two shifts during which she observed other employees providing
       care and received instructions from them about how things were done. Balf learned the
       remainder of what to do by talking with other employees and from her on-the-job experience.
¶ 36        Balf testified that her duties included giving Jeffrey a “bed bath” in the mornings, shaving
       him, giving him medication, preparing food, feeding him, walking, doing stretching exercises,
       and generally getting him whatever he needed. Balf stated that Jeffrey was not always
       cooperative, and employees had to continuously assess his activities to determine if it was safe
       to assist him. This was particularly true for transferring him into the van because he sometimes
       got excited and moved his arms and legs. Balf testified that when this happened, they waited
       for him to calm down before doing anything else.
¶ 37        Balf stated she was working on the day of the accident and remembered Lewis pushing the
       wheelchair as they left the store. Balf described the wheelchair as being able to tilt forward and
       backward and having special pillows and leg extensions, both of which were removable. Balf
       testified that they got to the van and Lewis got in the van to get the pillows situated. Balf then
       went to hand Jeffery’s arm pillow to Lewis when Balf heard a noise. When Balf looked back,
       Jeffrey was on the ground with the top of his head on the pavement. Balf stated her back was
       to Jeffrey for “three seconds” at the time he fell. She could not remember if Lewis had grabbed
       the pillow Balf was handing her.
¶ 38        Balf testified that there was a seatbelt on the wheelchair, but she did not believe they used
       it at all that day. She stated it was typically not used. She did not remember there being a formal
       procedure for transferring Jeffrey into the van, but usually one person would prep the van while
       the other person prepped Jeffrey, such as by taking the leg extensions off the chair. Balf could
       not remember if they had taken the leg extensions off on the day of the accident.
¶ 39        Balf testified that after Jeffrey fell, she and Lewis stood him up. Shellie arrived a minute
       later and began asking him questions to see if he remembered his name and the date. Someone


                                                    -6-
       called 911, and an ambulance arrived. Lewis drove Shellie’s car to the hospital, and Balf
       followed in the van. Balf stated she told Shellie that Jeffrey “had fallen out of the chair when
       we were trying to get prepped to put him in the van.” Balf had not talked to anyone else about
       what happened and stated she was very upset after the incident.

¶ 40                                    d. The Estate’s Arguments
¶ 41       The Estate argued that Country Mutual had a duty to defend under the business owners
       policy and that neither the auto nor the professional services exclusions applied. In particular,
       the Estate contended that the accident did not arise out of the “use” of an automobile because
       the van was not being operated at the time of Jeffrey’s fall. The Estate asserted that merely
       because the injury occurred near a vehicle did not mean the injury was related to the vehicle.
¶ 42       The Estate also argued that the incident was not related to the loading or unloading of the
       van. The Estate acknowledged that the auto exclusion defined “use” as including loading and
       unloading but pointed out that the policy specifically defined loading and unloading as “the
       handling of property.” The Estate asserted that because Jeffrey was not property, the exception
       did not apply. Thus, the Estate concluded that viewing the evidence in the light most favorable
       to Country Mutual, the underlying complaint asserted a cause of action that was potentially
       within the policy’s coverage, and therefore Country Mutual had a duty to defend.
¶ 43       The Estate further argued the professional services exception did not apply because Lewis
       and Balf were not using “specialized knowledge” when they were preparing to place Jeffrey
       in the van. Instead, the only knowledge that was required was the knowledge of how to move
       a person from one place to another. Therefore, because Lewis and Balf both testified that they
       were not providing medical or nursing care at the time of the accident, the professional services
       exclusion did not apply.

¶ 44                                 3. Country Mutual’s Cross-Motion
¶ 45       Later in April 2018, Country Mutual filed a motion for summary judgment. (As we noted
       earlier, the trial court’s entry of summary judgment in favor of Country Preferred regarding
       the auto policy is not at issue on appeal, and therefore, we do not address Country Preferred’s
       motion for summary judgment against defendants.) Country Mutual relied on the same
       documents and depositions as the Estate and argued they showed that the accident was
       excluded from coverage under either the auto exclusion or the professional services exclusion.
¶ 46       Country Mutual contended the language in the underlying complaint unequivocally related
       to the use of a vehicle. Specifically, the Estate alleged in its complaint that Jeffrey was injured
       when OHC’s employees were preparing to transfer him to the van. Further, Country Mutual
       asserted the depositions demonstrated that Lewis and Balf were engaged in loading pillows
       into the van as part of preparing to transfer Jeffrey into the van. Both Lewis and Balf admitted
       their backs were turned to Jeffrey and they did not see him fall. Accordingly, Country Mutual
       claimed the accident was caused by the loading and unloading of property or otherwise out of
       the inherent use of the van.
¶ 47       Regarding professional services, Country Mutual noted the underlying complaint alleged
       Jeffrey’s injuries arose out of the care provided to him as the sole patient of OHC. The
       depositions also revealed that caring for Jeffrey, a spastic quadriplegic, required specialized
       knowledge. Lewis was a CNA and opined that without her training, transferring Jeffrey would


                                                    -7-
       be much more difficult. Shellie trained her employees how to perform every major function
       with Jeffrey before allowing them to participate with assisting him directly, especially in the
       case of transferring him into the van. Even Balf, who was not a CNA, testified that she was
       required to continuously read Jeffrey’s behaviors and actions to make sure it was safe to assist
       him. Based on these factors, Country Mutual argued the accident was caused by the rendering
       of professional services.

¶ 48                                  D. The Trial Court’s Ruling
¶ 49       In January 2019, the trial court conducted a hearing on the parties’ cross-motions for
       summary judgment and then entered a short written order concluding that the auto and
       professional services exclusions in the business owners policy did not apply. Accordingly, the
       court granted summary judgment in favor of defendants with respect to the business owners
       policy.
¶ 50       This appeal followed.

¶ 51                                        II. ANALYSIS
¶ 52       Country Mutual appeals, arguing the trial court erred when it entered summary judgment
       in favor of defendants and denied Country Mutual’s motion for summary judgment because
       the accident involved (1) the use of a vehicle and (2) the rendering of professional services,
       both of which were excluded from coverage under the business owners policy. We agree with
       Country Mutual’s first argument and reverse the trial court’s judgment.

¶ 53                        A. The Applicable Law and the Standard of Review
¶ 54                                        1. Summary Judgment
¶ 55        Summary judgment is appropriate when “the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-
       1005(c) (West 2018). “When parties file cross-motions for summary judgment, they agree that
       only a question of law is involved and invite the court to decide the issues based on the record.”
       Pielet v. Pielet, 2012 IL 112064, ¶ 28, 978 N.E.2d 1000. “The mere filing of cross-motions for
       summary judgment, however, does not obligate the circuit court to grant one of the motions
       [citation], and if reasonable people could draw different inferences from the undisputed facts,
       summary judgment is inappropriate.” Travelers Property Casualty Co. of America v.
       ArcelorMittal USA Inc., 2019 IL App (1st) 180129, ¶ 11, 126 N.E.3d 441. When examining
       whether a genuine issue of material fact exists, a court construes the evidence in the light most
       favorable to the nonmoving party and strictly against the moving party. Beaman v. Freesmeyer,
       2019 IL 122654, ¶ 22.

¶ 56                                       2. The Duty to Defend
¶ 57       “In a declaratory judgment action in which the issue is whether the insurer has a duty to
       defend, courts first look to the allegations in the underlying complaint and compare those
       allegations to the relevant provisions of the insurance contract.” Illinois State Bar Ass’n Mutual
       Insurance Co. v. Leighton Legal Group, LLC, 2018 IL App (4th) 170548, ¶ 35, 103 N.E.3d
       1087. “If the facts alleged in the underlying complaint fall within, or potentially within, the

                                                   -8-
       policy’s coverage, the insurer’s duty to defend arises.” Pekin Insurance Co. v. Wilson, 237 Ill.
       2d 446, 455, 930 N.E.2d 1011, 1017 (2010). The allegations in the underlying complaint are
       construed liberally and are not required to be in any particular form. Empire Indemnity
       Insurance Co. v. Chicago Province of the Society of Jesus, 2013 IL App (1st) 112346, ¶ 35,
       990 N.E.2d 845. “The question of coverage should not hinge on the draftsmanship skills or
       whims of the plaintiff in the underlying action.” International Insurance Co. v. Rollprint
       Packaging Products, Inc., 312 Ill. App. 3d 998, 1007, 728 N.E.2d 680, 688 (2000). Moreover,
       if the underlying complaint alleges multiple theories of recovery against the insured, the duty
       to defend arises even if only one such theory is potentially within the coverage of the policy.
       Empire Indemnity Insurance Co., 2013 IL App (1st) 112346, ¶ 34.

¶ 58                                    3. Construction of the Policy
¶ 59        “The primary objective when construing the language of an insurance policy is to ascertain
       and enforce the intentions of the parties as expressed in their agreement.” Illinois State Bar
       Ass’n Mutual Insurance Co., 2018 IL App (4th) 170548, ¶ 40. If the terms of the policy are
       clear and unambiguous, they are given their plain and ordinary meaning. Id.; Pekin Insurance
       Co., 237 Ill. 2d at 455-56. Any ambiguities or provisions that limit or exclude coverage are
       construed strictly against the insurer who drafted the policy and liberally in favor of the insured.
       Illinois State Bar Ass’n Mutual Insurance Co., 2018 IL App (4th) 170548, ¶ 40. “A court must
       construe the policy as a whole and take into account the type of insurance purchased, the nature
       of the risks involved, and the overall purpose of the contract.” (Internal quotation marks
       omitted.) Pekin Insurance Co., 237 Ill. 2d at 456.
¶ 60        “If an insurer relies on an exclusionary clause to deny coverage, it must be clear and free
       from doubt that the exclusionary clause applies.” Illinois State Bar Ass’n Mutual Insurance
       Co., 2018 IL App (4th) 170548, ¶ 37. “This is so because there is little or no bargaining
       involved in the insurance contracting process [citation], the insurer has control in the drafting
       process, and the policy’s overall purpose is to provide coverage to the insured.” Outboard
       Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 119, 607 N.E.2d 1204, 1217
       (1992).

¶ 61                                    4. The Standard of Review
¶ 62       A trial court’s entry of summary judgment is reviewed de novo. Beaman, 2019 IL 122654,
       ¶ 22. Similarly, an appellate court reviews de novo a trial court’s construction of an insurance
       policy. Illinois State Bar Ass’n Mutual Insurance Co., 2018 IL App (4th) 170548, ¶ 40.

¶ 63                                           B. This Case
¶ 64                                    1. The Parties’ Arguments
¶ 65       Country Mutual first argues the trial court should have granted summary judgment in its
       favor because the auto exclusion applies, which excludes coverage for bodily harm that arises
       out of the use of a vehicle, including “loading or unloading.” Country Mutual contends that
       the underlying complaint explicitly alleged negligence based on actions taken “during
       preparation for transport.” In support of its position, Country Mutual relies on cases explaining
       that “use” of an auto is broader than simply operation and “encompasses its employment for
       any purpose that is rationally connected to the vehicle for the purpose of providing


                                                    -9-
       transportation or satisfying some other related need of the user.” See Schultz v. Illinois Farmers
       Insurance Co., 237 Ill. 2d 391, 401-02, 930 N.E.2d 943, 949 (2010). Country Mutual asserts
       that Lewis and Balf’s actions cannot be separated from the use of the vehicle because they
       were in the process of preparing to transfer Jeffrey to the van and those actions caused his
       injury. Accordingly, Country Mutual asserts the auto exclusion applies and it has no duty to
       defend.
¶ 66        Defendants respond that Country Mutual is fundamentally incorrect in two ways. First, the
       negligence at issue in this case is wholly unrelated to the use of the van. Instead, defendants
       contend the act of negligence was the failure to secure Jeffrey in the wheelchair with a safety
       belt. Defendants claim that Jeffrey could have fallen out of his chair at any time and the fact
       that he did so near the van in preparation for transfer is a mere coincidence and insufficient to
       fall under the auto exclusion.
¶ 67        Second, defendants argue the cases relied upon by Country Mutual deal with coverage
       under an auto policy and not an auto exclusion provision under a business owners policy.
       Defendants assert the provisions of the policies are to be construed differently, with the former
       being construed broadly and the latter construed narrowly. Further, defendants note that the
       underlying complaint asserts OHC “failed to properly and reasonably care for [Jeffrey] to
       prevent a fall from his wheelchair” and this conduct is unrelated to the van. Defendants claim
       the trial court properly construed the auto exclusion narrowly and recognized that the
       underlying complaint alleged conduct which potentially fell within coverage.
¶ 68        In reply, Country Mutual maintains that cases dealing with coverage under an auto policy
       are relevant to interpreting the breadth of an auto exclusion provision because the two work
       together. That is, the business owners policy is designed to cover risks inherent in operating a
       business and to exclude occurrences that are covered by a separate auto policy. Country Mutual
       further asserts that the term “use of an auto” has an established legal meaning and should be
       applied uniformly without regard to the type of policy at issue.

¶ 69                                        2. “Use” of an Auto
¶ 70        Ultimately, we conclude that the negligence alleged in the underlying complaint falls under
       the auto exclusion and, therefore, Country Mutual has no duty to defend. Although Illinois
       courts have stated, “the term ‘use’ is neither elusive in its meaning nor subject to multiple
       constructions” (Constitutional Casualty Co. v. Soder, 281 Ill. App. 3d 657, 661, 667 N.E.2d
       574, 577 (1996)), no case has set forth a specific definition or test for what constitutes “use”
       of a vehicle. The Illinois Supreme Court has stated, “the use of an automobile has been held to
       denote its employment for some purpose of the user.” Schultz, 237 Ill. 2d at 401. In Schultz,
       the supreme court indicated that “ ‘use’ is not limited to operating or driving a motor vehicle.
       It also includes riding in one as a passenger.” Id. at 402.
¶ 71        Defendants argue that only cases interpreting the term “use” in the context of an auto
       exclusion provision are relevant to this case. However, we agree with Country Mutual that
       there is no basis in Illinois law to limit review in such a manner. Indeed, the very case
       defendants rely on, Mount Vernon Fire Insurance Co. v. Heaven’s Little Hands Day Care, 343
       Ill. App. 3d 309, 795 N.E.2d 1034 (2003), demonstrates that courts review all cases that have
       addressed the “use” of an automobile when determining whether a duty to defend exists
       regardless of whether the case dealt with the issue of coverage or exclusion.


                                                   - 10 -
¶ 72       To determine whether the accident in this case arose out of the use of an auto, we find
       Mount Vernon to be instructive but distinguishable. In Mount Vernon, an infant died from heat
       stroke after he was left unattended in a van operated by a day care. Id. at 311. The child’s estate
       sued the day care, alleging the day care failed to assign sufficient personnel to help transport
       children, failed to remove him from the van, failed to have a procedure to ensure that children
       were removed from the van, failed to perform a head count, and failed to maintain a safe
       environment. Id. at 311-12. The day care’s insurer filed a declaratory judgment action,
       asserting that the policy excluded coverage for both professional liability and liability arising
       out of the use of an auto. Id. at 312. The auto insurer intervened and sought a declaration that
       the general liability insurer was required to share defense costs. Id. The trial court entered a
       judgment on the pleadings in favor of the auto insurer, finding that the child’s death was not
       the result of the operation or use of the van but because the child was negligently left in the
       van by the driver. Id. at 312-13.
¶ 73       On appeal, the First District examined Illinois cases that had addressed the issue of when
       an injury arises out of the use of an auto. Id. at 315-19. Based on those cases, the court
       concluded as follows:
               “[T]he death of an infant from heatstroke when left unattended in a vehicle for an eight-
               hour period is attenuated from the actual legitimate purpose of the van. Although the
               transport of children to [the day care] is certainly a legitimate purpose ***, the deserting
               of a small child in the vehicle for an extended period of time is not.” Id. at 319.
       Accordingly, the court believed the injury “occurred when the van was not being used at all.”
       Id. The court further concluded that, based on the allegations in the underlying complaint, the
       death was caused by “nonvehicular conduct on the part of [the day care] and its employees,”
       such as the failure to maintain an accurate head count. Id. at 319-20. “In short, the van [was]
       the situs, rather than the cause, of [the] death.” Id. at 320. Finally, the First District stated that
       the death did not arise out of the use of a vehicle because “leaving an infant in an automobile
       used to transport him to a day-care facility is not a normal or reasonable consequence of the
       use of the vehicle.” Id.
¶ 74       We note that later courts to consider the issue have disagreed with Mount Vernon’s
       conclusion that the van was the mere situs of the injury. See Lincoln General Insurance Co. v.
       Aisha’s Learning Center, 468 F.3d 857, 861 (5th Cir. 2006) (declining to follow Mount Vernon
       on nearly identical facts because the failure to remove a child from a car arose out of the use
       of an automobile); Prince v. United National Insurance Co., 47 Cal. Rptr. 3d 727, 735 (Ct.
       App. 2006) (concluding under similar facts that rapid onset hyperthermia “is particularly likely
       to occur in a motor vehicle” and “far from being merely the situs of the injury, [the vehicle]
       was itself ‘the instrumentality’ of it”). Regardless of any potential merit of these criticisms,
       Mount Vernon is distinguishable from this case because of its unique facts. Like the First
       District in Mount Vernon, we conclude that cases dealing with whether a claim arose out of
       the use of a vehicle are relevant to determining if the auto exclusion applies and examine those
       cases for guidance.

¶ 75                        a. Causal Connection Versus Mere Situs of Injury
¶ 76       The First District in Mount Vernon looked at two cases in particular to determine whether
       there was a causal connection between the accident and the vehicle such that the accident arose
       out of the use of the vehicle. In State Farm Mutual Automobile Insurance Co. v. Pfiel, 304 Ill.

                                                    - 11 -
       App. 3d 831, 710 N.E.2d 100 (1999), the mother of a murder victim who was stabbed in an
       automobile, sued the parents of the murderer (and the murderer), and the issue was whether
       the “use” of the automobile by the murderer qualified as “use” of an automobile within the
       scope of coverage under the parents’ auto policy. The murderer had borrowed his parents’ car
       and had driven the victim to a forest preserve where he stabbed her to death and hid her body,
       which the mother contended could have happened only because the car confined the victim
       and helped avoid detection. Id. at 832-33.
¶ 77        The appellate court held that the way the murderer “used” the car to kill the victim was
       “attenuated from the actual legitimate purpose of an automobile and, therefore, not
       contemplated by the parties to the insurance contract.” Id. at 836-37. The court held that a
       “causal relation or nexus must exist *** between the accident or injury and the ownership, use
       or maintenance of the vehicle in order for the accident or injury to come within the policy
       coverage,” and that the causal connection “must be more than incidental or fortuitous; the
       injury must be reasonably identifiable with the normal ownership, maintenance or use of the
       vehicle.” Id.
¶ 78        In Aryainejad v. Economy Fire & Casualty Co., 278 Ill. App. 3d 1049, 1051, 663 N.E.2d
       1107, 1110 (1996), the court examined tests applied by courts around the country to determine
       whether an injury arises out of the ownership, use, or maintenance of a vehicle. The majority
       of courts apply a “but for” causation test. Id. at 1052. The Third District in Aryainejad,
       however, adopted the approach of courts that “afford coverage where the injury is the result of
       an activity that presented the type of risk that the parties reasonably contemplated would be
       covered by the policy.” Id. at 1053. Those courts “resolved this issue by determining whether
       the alleged ‘use’ is reasonably consistent with the inherent nature of the vehicle.” Id. “Use that
       is consistent with a vehicle’s inherent nature extends beyond the actual operation of the vehicle
       to include activities that are reasonable and foreseeable consequences of the use of the vehicle.”
       Id.
                “The inquiry should be whether the negligent act which caused the injury, although not
                foreseen or expected, was in the contemplation of the parties to the insurance contract
                a natural and reasonable incident or consequence of the use of the automobile, and thus
                a risk against which they might reasonably expect those insured under the policy would
                be protected.” (Internal quotation marks omitted.) Id.
¶ 79        In this case, defendants assert that the van is at most the mere situs of the injury and the
       negligence was the failure to secure Jeffrey in the wheelchair at any point on the shopping trip,
       but we disagree. We conclude the van was not the mere situs of the injury. First, the allegations
       in the underlying complaint make clear that the use of the van to transport Jeffrey was an
       integral part of the accident. Although the underlying complaint contains one allegation that
       states generally that OHC failed to prevent a fall from his wheelchair, the complaint as a whole
       is clearly directed towards the actions taken in direct relation to transferring Jeffrey to the van.
       The underlying complaint alleges that OHC’s employees “failed to properly monitor [Jeffery]
       in his wheelchair during preparation for transport” and “failed to properly restrain” him “in
       preparation for transport.” The complaint also alleges that OHC’s employees “were in the
       process of preparing [Jeffrey] for transfer into his van seat when they failed to prevent a fall
       forward from his wheelchair.” Unlike Mount Vernon, the underlying complaint, construed as
       a whole, is directed toward conduct related to the vehicle as opposed to nonvehicular conduct.


                                                    - 12 -
¶ 80        Further, the depositions make clear that the accident would not have occurred but for the
       preparations for putting Jeffrey in the van. Lewis testified that in the five years she worked for
       OHC she could think of only one “close call” where Jeffrey nearly fell from his wheelchair.
       Lewis, Balf, and Shellie all testified that two people were present to assist Jeffrey in any
       significant daily activity he took, especially transporting him to the van. All three further
       testified that two people were present in part to watch and monitor the situation. When
       transferring Jeffrey into the van, one employee needed to get into the van to arrange the pillows,
       while the second person was to stand next to Jeffrey and keep an eye on him. Balf testified that
       she was standing in front of Jeffrey and had her back to him when the accident occurred
       because she was handing a pillow to Lewis. Given this context, Jeffrey’s accident was not
       “attenuated” or “incidental” to the use of the car.
¶ 81        In theory, Jeffrey could have fallen out of his wheelchair at any point if he was left
       unsupervised because he was not restrained with a safety belt. However, the facts of this case
       demonstrate that Jeffrey was left unsupervised because Lewis and Balf were preparing to
       transfer Jeffrey into the van.
¶ 82        We note that the circumstances in this case—that is, preparing to place Jeffrey in the van—
       are very similar to those in preparing to place a toddler or young child in a car. A parent or
       other person caring for the child may have to insert a car seat, or adjust a car seat, or move
       items in the car to make room, or take some other action to prepare the car so that a child may
       be seated properly. Any person engaged in these actions is certainly using the car. See
       Constitutional Casualty Co., 281 Ill. App. 3d at 661 (holding that temporarily leaving a child
       in a car to drop off another child was an inherent use of the car and alternatively qualified as
       loading and unloading under the auto policy).
¶ 83        The purpose of the car is to transport people, and a young child may be placed in a car only
       if there is an appropriate car seat in place. If during this process the child were to run off into
       a lane of traffic, it would be nonsensical to suggest that the parent was not using the car and
       the accident was therefore not covered by the auto policy. See National Indemnity Co. v.
       Farmers Home Mutual Insurance Co., 157 Cal. Rptr. 98, 100-01 (Ct. App. 1979) (holding
       accident to child who ran into traffic after parent parked car at home was excluded under
       homeowner’s policy but covered as “use” of the vehicle under auto policy). Any parent of a
       toddler knows that the toddler may behave suddenly and without an appreciation of potential
       danger. See id. (“The conduct of an ambulatory child of tender years is often impulsive and
       unpredictable. [Citation.] The process of unloading a child from a motor vehicle does not end
       the moment that the child’s feet touch the ground or when his or her body is entirely outside
       the vehicle.”). In that sense, any time a toddler is not being watched, an accident may occur.
       But the simple fact that a similar accident has the possibility of occurring at some other location
       does not change the fact that an accident that in fact occurs while a parent is preparing to place
       a child in a car qualifies as using the car.
¶ 84        Further, as in Aryainejad, placing a disabled person in a van is clearly a normal and
       reasonable consequence of the use of the vehicle. One of the fundamental actions associated
       with the use of an automobile is entering and exiting the vehicle. Indeed, it is hard to imagine
       an action more fundamental to the use and enjoyment of a vehicle than entering it whether the
       person entering is a driver or passenger. See Marzell v. Charlyn Enterprises, LLC, 51,209, p.
       8 (La. App. 2 Cir. 2/15/17); 215 So. 3d 405 (“getting in and out of a car is an inevitable and
       integral part of operating it”). The depositions revealed that Jeffrey owned the van and liked

                                                   - 13 -
       going on trips away from the house. Jeffrey could not possibly use his van unless he could get
       in it, and—as with all things for Jeffrey—he needed assistance and preparation in order to
       enter, enjoy, and use his van as a means for transportation.
¶ 85       In this case, Lewis and Balf had rolled Jeffrey up to the van, opened the doors, moved the
       wheelchair up to the opening, and locked the wheels in place. Lewis then entered the van to
       arrange Jeffrey’s pillows so that he could sit comfortably and safely inside. Balf was there to
       assist and watch Jeffrey to make sure nothing happened. Jeffrey, because of his condition, was
       waiting for the process to be completed so he could enter the van. Given the facts of his
       situation, Jeffrey was using the van in the same way anyone else does when they attempt to
       enter a vehicle. See, e.g., Goodwin v. Lumbermens Mutual Casualty Co., 85 A.2d 759, 764
       (Md. 1952) (passengers who were hit by another car were covered by auto policy because they
       had reached their own vehicle, opened the door, and were entering or waiting to enter it when
       the accident occurred); State Farm Mutual Automobile Insurance Co. v. Vaughn, 558 S.E.2d
       769, 771 (Ga. Ct. App. 2002) (finding a child that was hit by a vehicle while crossing the road
       to gain entry to a school bus was “using” the bus); Newman v. Erie Insurance Exchange, 507
       S.E.2d 348, 352 (Va. 1998) (same); see generally Texas Farm Bureau Mutual Insurance Co.
       v. Sturrock, 146 S.W.3d 123, 131-34 nn.10-12 (Tex. 2004) (collecting cases on when a person
       is considered “entering” a vehicle). Accordingly, Jeffrey was clearly “using” the van at the
       time of the accident.
¶ 86       For a spastic quadriplegic such as Jeffrey, the process of transferring him to the van likely
       presented an increased risk. Jeffrey could walk only with significant assistance and needed to
       be lifted into the van and placed in a seat arranged with pillows for his comfort and safety.
       Shellie, Lewis, and Balf all testified that Jeffrey had to be monitored because he was easily
       excitable and could not be handled when he flailed his arms or legs, which occurred regularly.
       Shellie testified that she did everything she could to give Jeffrey a normal life, including taking
       him with her while she shopped. Lewis testified Jeffrey enjoyed going on trips and getting out
       of the house. Given this context, the parties to the business owners policies would have
       expected that getting Jeffrey in and out of a vehicle was a longer and more risky process than
       for able-bodied persons. They also would have reasonably expected this process to occur with
       some frequency given how much Shellie and Jeffrey liked to use the van. As such, any
       negligence that occurred during this process would reasonably fall under an auto policy.

¶ 87                                 b. Wholly Independent of the Use
¶ 88       Finally, unlike Mount Vernon, the facts alleged in the underlying complaint and the
       depositions on file demonstrate that the negligence in this case cannot be separated from
       OHC’s employees’ use of the van. Some cases have held that when “the underlying complaint
       describe[s] acts of alleged negligence and theories of recovery wholly independent from those
       relating to the allegedly negligent operation of the automobile,” the auto exclusion does not
       operate as a bar to coverage. Allstate Insurance Co. v. Pruitt, 177 Ill. App. 3d 407, 411, 532
       N.E.2d 401, 403-04 (1988); see also Northbrook Property & Casualty Co. v. Transportation
       Joint Agreement, 194 Ill. 2d 96, 99, 741 N.E.2d 253, 254 (2000). In Northbrook, for example,
       the supreme court concluded that the plaintiffs’ claims were excluded under the relevant auto
       exclusion provision because their allegations were “nothing more than rephrasings of the fact
       that the students’ injuries arose from the school districts’ use or operation of a motor vehicle.”
       Northbrook, 194 Ill. 2d at 99.

                                                   - 14 -
¶ 89       Defendants argue that this case is distinguishable from Northbrook because that case
       involved an accident that occurred when a bus full of students struck a train, whereas the instant
       case does not involve the operation of the van. However, as we earlier described, Jeffrey and
       OHC’s employees were using the van when they were preparing it so they could transfer
       Jeffrey to the captain’s chair. Here, the Estate cannot state a claim that does not involve the
       use of the van. Jeffrey’s injuries necessarily flow from his use of the van. Part of the use of the
       van was entering it. The witnesses testified Jeffrey regularly went on trips, enjoyed getting out
       of the house, and had as close to a normal life as he could under the circumstances. Jeffrey
       could not do any of these things without being loaded in his van, and he would not have been
       injured had Lewis and Balf not been in the process of preparing to transfer him to the van.
       Accordingly, the underlying complaint does not set forth any claims “wholly independent” of
       the injuries arising out of the use of the van.
¶ 90       In Marzell, the plaintiff was a resident of a nursing home who was obese, diabetic, on
       dialysis, and confined to a wheelchair. Marzell, 51,209, at 1. Staff at the nursing home wheeled
       the plaintiff onto the lift of a specialized van in order to transport her to a dialysis center. Id.
       The staff member started the process of raising the plaintiff and then walked into the van to
       pull the wheelchair in, but at some point, the plaintiff turned to wave to someone and her
       shifting weight caused the wheelchair to fall off the lift. Id. at 1, 7. The plaintiff sued and
       alleged the nursing home was negligent by failing to (1) properly secure the wheelchair or
       (2) use an appropriate wheelchair to load the plaintiff into the van. Id. at 1-2. The insurer moved
       for summary judgment, arguing the claims were barred by an auto exclusion. Id. at 2. The
       plaintiff argued the nursing home was negligent in ways other than the use of the van, including
       (1) using an improperly sized wheelchair, (2) failing to follow policy and procedure in moving
       a patient, (3) failing to secure the wheelchair, (4) leaving her unattended, and (5) failing to
       have two employees assist. Id. at 3. The trial court granted summary judgment in favor of the
       insurer. Id. at 4.
¶ 91       On appeal, the plaintiff made arguments very similar to those defendants raise in this case,
       including (1) the auto exclusion should be construed narrowly against the insurer, (2) the
       underlying complaint alleged nonvehicular conduct was the cause of the fall (selecting the
       wrong wheelchair and failure to monitor), and (3) “the accident could have happened a mile
       away from the van.” Id. at 6-7. The appellate court disagreed, explaining that based on the facts
       of the case “the only possible conclusion is that the accident flowed from getting [the plaintiff]
       into the lift van, a normal use of the automobile.” Id. at 7. Although the plaintiff alleged other
       conduct that suggested the accident could have occurred anywhere, “they introduced no
       summary judgment evidence to show that the wheelchair was defective or inappropriate ***,
       or that anything other than the use of the lift van caused [the] fall.” Id. Finally, the court
       concluded that although insurance policies are construed broadly in favor of coverage, the
       conduct in the case “fits the automobile use exclusion” and no compelling reason existed not
       to apply the provision. Id. at 8-9.
¶ 92       We acknowledge that Marzell is not binding on this court but find its reasoning helpful and
       persuasive, particularly because we have found few cases from any jurisdiction that involve
       disabled persons using automobiles and have not found any from Illinois. The facts of Marzell
       are clearly quite similar to the case before us. Jeffrey was a disabled person who required
       assistance to enter his van. Although defendants attempt to characterize the negligence that
       occurred in this case in a number of different ways, the allegations and testimony in the


                                                    - 15 -
       depositions demonstrate that the accident cannot be separated from the use of a vehicle.
       Accordingly, we conclude the auto exclusion applies and the trial court erred by entering
       summary judgment in favor of defendants.

¶ 93                            3. The Construction of Exclusion Provisions
¶ 94        Defendants rest a large portion of their argument on principles of construction of insurance
       policies. Specifically, the principle that limitations or exclusions are to be construed narrowly
       against the insured and in favor of coverage. Although this is the general principle, “the court
       should neither distort the meaning of the words so as to reach a desired result nor invent
       ambiguities where none exist.” Oakley Transport, Inc. v. Zurich Insurance Co., 271 Ill. App.
       3d 716, 725, 648 N.E.2d 1099, 1106 (1995). “A court must construe the policy as a whole and
       take into account the type of insurance purchased, the nature of the risks involved, and the
       overall purpose of the contract.” (Internal quotation marks omitted.) Pekin Insurance Co., 237
       Ill. 2d at 456.
¶ 95        The First District has succinctly explained the purpose of auto exclusions as follows:
                “The purpose of [an auto] exclusion is related to the purpose of business liability
                insurance in general. Standard commercial liability policies are issued to cover all
                hazards incident to the operation of a business with the exception of certain excluded
                risks, including those involved in the ownership maintenance, use or entrustment of an
                ‘auto’. The premium charged by the [commercial general liability] insurer reflects the
                underwriting objective of placing automobile accidents beyond the scope of coverage.
                These latter risks involve unique hazards to which the general business of the insured
                is not subject. For that reason, they are generally covered as a special class by an
                automobile liability policy ***.” Oakley Transport, Inc., 271 Ill. App. 3d at 726.
¶ 96        We fully agree with the First District’s assessment and add that these principles should be
       kept in mind when construing exclusion provisions. Auto exclusions are not unreasonable;
       indeed, they are often good business practice. Courts ought to respect them when the evidence
       presented demonstrates they apply and ought not strain to avoid their application. Courts
       should not seek ways around their clear applicability when the circumstances demonstrate that
       they apply.
¶ 97        Exclusions should not be looked upon with disfavor as a matter of public policy. As
       explained in Oakley, automobile insurance is categorically different from other types of
       insurance. The risks are higher, the costs of coverage are more expensive, and it is so important
       to society that most, if not all, states require motorists to have it. Given this context, insurers
       and insureds alike benefit when insurance terms are given uniform meaning and exclusions are
       honored. That way, both parties avoid paying for double coverage when it is not desired and
       are able to pay a lower cost to insure precisely what they mean to. If insurers are not allowed
       to exclude certain types of activities, the price of general liability insurance increases and may
       become unaffordable to some, which would be detrimental as a matter of public policy. In
       short, when the provisions of a policy exclusion are unambiguous and clearly applicable—as
       here—courts should not hesitate to apply them.




                                                   - 16 -
¶ 98                             C. Alternative Arguments of the Parties
¶ 99        We note that the parties also debate the impact in this case of the definition of the term
        “loading and unloading.” Defendants note that “loading and unloading” means the “handling
        of property,” and Jeffrey is not property. Country Mutual contends that the pillows used to
        support Jeffrey were property and claims they caused the accident. Although we agree that
        Jeffrey is not property within the meaning of the business owners policy, we do not address
        whether the loading and unloading of pillows caused the accident because we conclude that
        the accident arose out of the use—preparing to place a disabled person in a vehicle—of a
        vehicle.
¶ 100       Because we conclude that the auto exclusion applies, we need not address whether the
        professional services exclusion also applies.

¶ 101                                     III. CONCLUSION
¶ 102      For the reasons stated, we reverse the trial court’s order granting defendant’s motion for
        summary judgment and remand with directions for further proceedings consistent with this
        opinion.

¶ 103      Reversed and remanded with directions.




                                                  - 17 -